Citation Nr: 0302713	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include reactive airway disease or asthma.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by difficulty breathing, shortness of 
breath, coughing, and fatigue.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985, and from November 1990 to August 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for reactive airway disease or 
asthma, or for an undiagnosed illness manifested by 
difficulty breathing, shortness of breath, coughing, and 
fatigue.  In June 2001, the Board remanded the case for 
additional development.  The RO has completed actions in 
response to the remand, and has returned the case to the 
Board for adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant available evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's respiratory symptoms, including difficulty 
breathing and shortness of breath, first manifested in 1996, 
several years after active service, and is not due to a 
disease or injury in service.

3.  The illness manifested by difficulty breathing, shortness 
of breath, coughing and fatigue is attributable to a known 
clinical diagnosis.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include asthma, reactive 
airway disease, and chronic sinusitis, was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  An undiagnosed illness manifested by difficulty 
breathing, shortness of breath, coughing, and fatigue, was 
not incurred or aggravated in service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Some evidence that VA sought to develop, however, has 
not been obtained due to lack of cooperation by the veteran.  
In the June 2001 Board remand, the Board requested an 
additional VA medical examination, with opinions regarding 
the nature and likely history of any current respiratory 
disorder.  Records in the claims file reflect that the RO 
scheduled an examination on two occasions, but that the 
veteran failed to report for the examination on both 
occasions.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  The Board 
will decide the veteran's appeal based on the evidence of 
record.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the June 1998 rating 
decision, a November 1998 statement of the case (SOC), the 
June 2001 Board remand, and an April 2002 supplemental 
statement of the case (SSOC).  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  
The Board's remand informed the veteran that VA would be 
responsible for obtaining records of any relevant treatment 
and affording him an examination, and that he would be 
responsible for furnishing releases.  In letters sent in 
September 1997, April 1998, and July 2001, the RO also 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.  

II.  Service Connection for a Respiratory Disorder or for an 
Undiagnosed Illness

The veteran contends that he has asthma or an undiagnosed 
respiratory illness as a result of exposure to smoke and 
other substances during his Gulf War service.  He has stated 
that he was exposed to oil fire smoke, burning chemicals, and 
depleted uranium.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
service members who served in the Southwest Asia theater of 
operations during the Persian Gulf War, and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected, provided that the disability became 
manifest during active service in the Southwest Asia theater 
of operations, or became manifest to a degree of 10 percent 
disabling or more not later than December 31, 2006; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 
2002).

For purposes of 38 C.F.R. § 3.317, the signs or symptoms that 
may be manifestations of undiagnosed illness include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurological signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system (upper or lower), (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, or (13) 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002).

Medical records for the veteran's period of active service 
from 1982 to 1985 do not show any respiratory complaints or 
treatment.  The veteran received outpatient treatment in 
December 1990 for an upper respiratory infection.  Service 
medical records do not show any other complaint or treatment 
of respiratory symptoms during the veteran's active service 
in 1990 and 1991.  He served in Southwest Asia from January 
1991 to July 1991.  In a May 1991 medical history, the 
veteran noted that he had routinely been exposed to large 
amounts of dust and smoke during his service in Southwest 
Asia.  No respiratory complaints or disorders were noted in 
the July 1991, examination for separation from that period of 
service.

On VA general medical examination in June 1994, the veteran 
did not report any respiratory complaints.  The examiner 
reported that his respiratory system was normal.

In August 1997, the veteran filed a claim for service 
connection for a respiratory disorder.  In September 1997, 
Michael Filak, M.D., wrote that he had been treating the 
veteran for "a long time."  He noted that the veteran had a 
history of bilateral testicular cancer.  He stated that he 
saw the veteran in May 1996 with complaints of shortness of 
breath and tightness in his chest.  He stated that the 
veteran's symptoms partially improved with typical treatment 
for reactive airway disease.  He indicated that symptoms of 
shortness of breath, tightness in the chest, and a sensation 
of difficulty getting enough air flow had continued over a 
year and a half and were still present.

Dr. Filak stated that the etiology of the veteran's 
respiratory symptoms was unclear, and that the veteran had 
not had significant respiratory symptoms prior to May 1996.  
He described the respiratory symptoms as "reactive airway 
disease/asthma."  He commented, "Obviously, since all of 
these problems have developed since his return from the Gulf, 
it is quite disconcerting."

On VA medical examination in December 1997, the veteran 
reported that he had begun having difficulty breathing in 
1996.  He reported having difficulty getting enough air, and 
having coughing with yellow or clear sputum.  He denied 
wheezing, chest pain, or severe attacks of shortness of 
breath.  He indicated that the breathing difficulty occurred 
even while he was sitting, and was not related to physical 
exertion.  He reported that his private physician was 
treating him with inhalers.  The examiner found a normal 
chest configuration, good chest expansion with breathing, and 
clear lungs.  Sinus x-rays showed chronic left maxillary 
sinusitis.  The examiner stated the opinion that the veteran 
did not have bronchial asthma.  The examiner opined that the 
veteran's shortness of breath and cough might be due to other 
precipitating conditions such as post nasal drip from chronic 
sinusitis.

The evidence consistently indicates that the veteran's 
current respiratory symptoms began in 1996, and were not 
present during active service.  The Board sought to afford 
the veteran an examination in order to obtain an opinion as 
to whether the current disability was incurred or aggravated 
in service.  Since the veteran did not report for these 
examinations, the Board must adjudicate the claim on the 
basis of the current record.  That record contains no 
competent evidence linking the current respiratory disorder 
to a disease or injury in service.  Thus, the preponderance 
of the evidence is against a finding that the current 
respiratory disorder is due to service.  

There is disagreement over the proper diagnosis.  Dr. Filak 
described the condition as reactive airway disease and 
asthma.  The VA physician who examined the veteran in 1997 
concluded that the symptoms might be caused by chronic 
sinusitis.  Despite disagreement over the diagnosis, 
physicians have all attributed the symptoms to a known 
clinical diagnosis.  Further examination to clarify whether 
the symptoms could be attributed to a known diagnosis was not 
completed due to the veteran's failure to report.  As the 
preponderance of the available evidence indicates that the 
symptoms can be attributed to a known clinical diagnosis, 
service connection cannot be established for the veteran's s 
respiratory disorder as an undiagnosed illness.  38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

38 U.S.C.A. § 1154(b) (West 2002)

In its earlier remand, the Board instructed the RO to 
consider whether the veteran served in combat and was 
entitled to the provisions of 38 U.S.C.A. § 1154(b).  That 
regulation provides in pertinent part that:

In the case of any veteran who engaged in 
combat with the enemy in active service . 
. . the Secretary shall accept as 
sufficient proof of service connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service. 
38 U.S.C.A. § 1154(b).

Regardless of whether the veteran engaged in combat with the 
enemy, there is no "satisfactory lay or other evidence of 
service incurrence or aggravation."  The veteran has 
reported that his symptoms did not begin until after service.  
As a lay person he is not competent to relate his post-
service symptoms to service.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Therefore, his theory that his current 
symptoms are related to service cannot constitute 
"satisfactory lay or other evidence."  In the absence of 
such satisfactory evidence, 38 U.S.C.A. § 1154(b) cannot 
serve as a basis for granting the veteran's claims.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include reactive airway disease or asthma is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by difficulty breathing, shortness of breath, 
coughing, and fatigue is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

